Title: To Benjamin Franklin from a Committee of the Town of Boston, 13 July 1770
From: Committee of the Town of Boston
To: Franklin, Benjamin


The Bostonians had long suspected that they were being traduced in England by false reports of what was happening in the town. After the Massacre the suspicion grew. On March 16 a Captain Robson sailed for London with dispatches from Lieutenant Colonel William Dalrymple, commander of the troops, and with Captain Preston’s account of his part in the shooting; on the same ship went John Robinson, the member of the Board of Customs Commissioners who six months before had assaulted James Otis. The Bostonians responded to the threat of Robson’s documents and Robinson’s tongue by drawing up their own narrative of events, backed by depositions, and hiring a sloop to carry this material at once to friends in England, Franklin among them. On April 28 the London Public Advertiser printed some of the material that Dalrymple had sent, including a doctored version of Preston’s account. This version created a furor in London; it was promptly sent back across the Atlantic, and appeared on June 25 as a supplement of the Boston-Gazette. Apprehension was further increased in Boston on July 3, when John Hancock’s brigantine Lydia sailed for England with dispatches from the Board of Customs Commissioners, immured in Castle William. The response to these developments was quick. Samuel Adams drafted the letter below, to Franklin and others in England; it was presented to and approved by a town meeting on July 13, and dispatched the following day.
 
Sir
Boston July 13th: 1770
It affords very great Satisfaction to the Town of Boston to find that the Narrative of the horrid Massacre perpetrated here on the 5th: of March last which was transmitted to London, has had the desired effect; by establishing truth in the Minds of honest Men, and in some Measure preventing the Odium being cast on the Inhabitants, as the Aggressors in it. We were very apprehensive that all attempts would be made to gain this Advantage against us: and as there is [no re]ason to think that the Malice of our Enemies is in the least degree abated, it has been thought necessary that our friends on your side the Water, should have a true State of the Circumstances of the Town, and of every thing which has Materially occured, since the removal of the Troops to the Castle. For this purpose we are appointed a Committee: But the time will not admit of our writing so fully by this Conveyance, as we intend by the next, in the mean time we intreat your further friendship for the Town, in your Endeavours to get the Judgment of the Public Suspended, upon any representation that may have been made by the Commissioners of the Customs and others, until the Town can have the Opportunity of knowing what is alleged against it, and of answering for itself. We must confess that we are astonished to hear that the Parliament had come to a determination, to admit Garbled extracts from such Letters as may be received from America by Administration and to Conceal the Names of the Persons who may be the Writers of them. This will certainly give great Encouragement to Persons of wicked Intentions to Abuse the Nations and injure the Colonies in the grossest manner with Impunity, or even without detection. For a Confirmation hereof we need to recur no further back than a few Months, when undoubtedly the Accounts and Letters carried by Mr. Robson would have been attended with very Unhappy if not fatal effects, had not this Town been so attentive as to have Contradicted those false Accounts by the depositions of many credible persons under Oath. But it cannot be supposed that a Community will be so Attentive but upon the most Alarming Events: In general Individuals are following their private concerns; while it is to be feared, the restless Adversaries are forming the most dangerous Plans for the Ruin of the Reputation of the People, in order to build their own Greatness on the Distruction of their liberties. This Game they have been long playing; and tho’ in some few instances they have had a loosing hand yet they have commonly Managed with such Art, that they have so far succeeded in their Malicious designs as to involve the Nation and the Colonies in Confusion and distress. This it is presumed they never could have accomplished had not those very letters been kept from the View of the Public, with a design perhaps to conceal the falshood of them the discovery of which would have prevented their having any mischievous Effects. This is the Game which we have reason to believe they are now playing: With so much Secrecy as may render it impossible for us fully to detect them on this Side the Water; How deplorable then must be our Condition, if Ample Credit is to be given to their Testimonies against us, by the Government at home, and if the Names of our Accusers are to be kept a profound Secret, and the World is to See only such parts or parcells of their Representations as Persons, who perhaps may be interested in their favor, shall think proper to hold up. Such a Conduct, if allowed, seems to put it into the Power of a Combination of a few designing Men to deceive a Nation to it’s Ruin. The Measures which have been taken in Consequence of Intelligence Managed with such Secrecy, have already to a very great degree lessened that Mutual Confidence which had ever Subsisted between the Mother Country and the Colonies, and must in the Natural Course of things totally alienate their Affections towards each other and consequently weaken, and in the End destroy the power of the Empire. It is in this extended View of things that our Minds are affected. It is from those Apprehensions that we earnestly wish that all Communication between the two Countries of a public Nature may be unvailed before the public: with the Names of the persons who are concerned therein, then and not till then will American affairs be under the direction of honest Men, who are never affraid or Ashamed of the light. And as we have abundent Reason to be jealous that the most mischievous and virulent Accounts have been very lately sent to Administration from Castle William, where the Commissioners have again retreated for no reason that we can conceive but after their former manner to misrepresent and injure this Town and Province, we earnestly intreat that you would use your utmost influence to have an Order passed that the whole of the packetts sent by the Commissioners of the Customs and others under the Care of one Mr. Bacon late an Officer of the Customs in Virginia, who took his passage the last Week in the Brigantine Lydia Joseph Wood Commander may be laid before his Majesty in Council. If the Writers of those Letters shall appear to be innocent, no harm can possibly arise from such a Measure; if otherwise, it may be the Means of exploring the true Cause of the National and Collonial Malady, and of affording an easy remedy, and therefore the Measure must be justified and applauded by all the World.
We have observed in the English Papers, the most notorious falsehoods published with an apparent design to give the World a prejudice against this Town, as the Aggressors in the unhappy Transaction of the 5th: of March, but no account has been more repugnant to the truth, than a paper printed in the public Advertiser of the 28th: of April which is called The Case of Capt. Preston. As a Committee of this Town We thought ourselves bound in faithfulness to wait on Capt. Preston to enquire of him whether he was the Author. He frankly told us that he had drawn a state of his Case, but that it had passed thro different hands and was altered at different times, and finally the Publication in the Advertiser was varient from that which he sent home as his own. We then desired him to let us know whether several parts which we might point to him and to which we took exception were his own, but he declined Satisfying us herein, saying that the Alterations were made by Persons who he supposed might Aim at Serving him, though he feared they might have a Contrary effect, and that his discrimenating to us the parts of it which were his own from those which had been altered by others might displease his friends at a time when he might stand in need of their essential Service, this was the Substance of the Conversation between us, whereupon we retired and wrote to Capt. Preston a Letter the Copy of which is now inclosed.
The next day not receiving an Answer from Capt. Preston at the time we proposed, we sent him a Message desiring to be informed whether we might expect his Answer to which he replyed by a Verbal Message as Ours was that he had nothing further to add to what he had said to us the day before, as you’l please to observe by the inclosed Certificate.
As therefore Capt: Preston has utterly declined to make good the Charges against the Town in the Paper called his case or to let us know to whom we may apply as the Author or Authors of those parts which he might have disclaimed, and especially as the whole of his Case thus Stated directly Militates not only with his own Letter published under his hand in the Boston Gazette, but with the depositions of others annexed to our Narrative which were taken, not behind the Curtain as some may have been, but openly and fairly, after notifying the Parties interested, and before Magistrates to whose Credit the Governor of the Province has given his full Attestation under the Province Seal, we cannot think that the Papers called the case of Capt. Thomas Preston, or any other Paper of the like import can be deemed in the opinion of the sensible and impartial part of Mankind as sufficient, in the least degree to prejudice the Character of the Town. It is therefore altogether needless for us to point out the many falsehoods contained in this Paper; nor indeed would there be time for it at present for the reason above mentioned. We cannot however omit taking Notice of the Artifice made use of by those who drew up the Statement in insinuating that it was the design of the People to plunder the Kings Chest; and for the more easily effecting that to Murder the Centinel posted at the Custom House where the money was lodged. This intelligence is said to have been brought to Capt. Preston by a Townsman, who assured him that he heard the Mob declare they would Murder the Centinel. The Townsman probably was one Greenwood a Servant to the Commissioners whose deposition Number 96 is inserted among others in the Narrative of the Town and of whom it is observed in a Marginal Note that “Through the whole of his examination he was so inconsistent, and so frequently Contradicted himself, that all present were Convinced that no Credit ought to be given to his deposition, for which reason it would not have been inserted had it not been known that a deposition was taken relating to this affair, from this Greenwood by Justice Murray and carried home by Mr. Robinson,” and further “this deponent is the only person, out of a great Number of Witnesses examined, who heard any thing mentioned of the Custom house”. Whether this part of the Case of Capt: Preston was inserted by himself or some other person we are not told: It is very much to be questioned whether the information was given by any other than Greenwood himself, and the Sort of Character which he bears is so well known to the Commissioners and their Connections some of whom probably assisted Capt: Preston in Stating his Case, as to have made them ashamed if they regarded the truth, to have given the least credit to what he said. Whoever may have helped them to this intelligence, we will venture to say, that it never has been and never can be supported by the Testimony of any Man of a tolerable reputation. We shall only observe upon this occasion, how inveterate our Enemies here are, who, rather than omit what they might think a lucky opportunity of Slandering the Town, have wrought up a Narrative not only unsupported by, but contrary to the clearest evidence of facts and have even prevailed upon an unhappy Man under pretence of friendship to him, to adopt it as his own: Though they must have known with a common share of understanding, that it’s being published to the world as his own, must have injured him, under his present circumstances, in the most tender point, and so shocked was Capt: Preston himself, at its appearing in the light on this side the Water, that he was immediately apprehensive so glaring a falsehood would raise the indignation of a people to such a pitch as to prompt them to some Attempts that would be dangerous to him, and he accordingly applyed to Mr. Sheriff Greenleaf for special protection on that Account. But the Sheriff assuring him there was no such disposition appearing among the People (which is an undoubted truth) Capt. Prestons fears at length Subsided: And he still remains in safe Custody, to be tried by the Superior Court of Judicature at the next term in August; unless the Judges shall think proper further to postpone the Trial, as they have done for one whole term, since he was indicted by the Grand Jury.
Before we conclude it may not be improper to observe that the removal of the troops was in the Slowest order, insomuch that eleven days were spent in Carrying the two Regiments to Castle Island, which had before landed in the Town in less than forty eight hours; Yet in all this time, while the Number of the Troops was daily lessening, not the least disorder was made by the inhabitants, tho’ filled with a just indignation and horror at the blood of their fellow Citizens so inhumanely Spilt! And since their removal the Common Soldiers, have frequently and even daily come up to the Town for necessary provisions, and some of the officers, as well as several of the families of the Soldiers have resided in the Town and done business therein without the least Molestation. Yet so hardy have our Enemies been as to report in London that the enraged populace had hanged up Capt: Preston.
The strange and irreconcileable conduct of the Commissioners of the Customs since the 5th: of March, their applying for leave to retire to the Castle so early as the tenth, and spending their time in making excursions into the Country ’till the 20th: of June following, together with other material Circumstances, are the Subject of our present enquiry; the result of which you will be made acquainted with by the next Conveyance. In the mean time we remain with strict truth, Sir Your much Obliged and most Obedient Servants


Thomas Cushing
Wm: Phillips


R Dana
W Molineux


Saml Adams
Ebenezer Storer


John Hancock
Wm Greenleaf


Benjamin Franklin Esqr
 
Endorsed: Comtee of Boston about abuse of the Town in England 1770
